Name: 87/352/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate
 Type: Decision
 Subject Matter: tariff policy;  technology and technical regulations
 Date Published: 1987-07-11

 Avis juridique important|41987D035287/352/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate Official Journal L 192 , 11/07/1987 P. 0041 - 0041*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate (87/352/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Sole Article In the sole Article of the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 2 March 1987, on the opening of a zero-duty tariff quota in respect of 1 500 tonnes of laser-irradiated, grain-oriented electrical sheet and plate for the Federal Republic of Germany, 30 June 1987 shall be replaced by 31 December 1987. Done at Luxembourg, 25 June 1987. The President H. DE CROO